Citation Nr: 1020374	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-28 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to March 
1959.  He also had prior Marine Corps Reserve service. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which, in pertinent part, denied service 
connection for degenerative disc disease of the lumbar spine.  
The claims file was subsequently transferred to the RO in 
Portland, Oregon. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2007, the Veteran submitted a substantive appeal 
(VA Form 9) indicating, in pertinent part, a desire to 
present testimony at a hearing before a Member of the Board 
(e.g., Veterans Law Judge (VLJ)) at the RO.  In October 2007, 
he submitted a statement to VA indicating that he preferred 
his hearing be changed to a videoconference hearing at the 
local RO.  To date, he has not been afforded a 
videoconference hearing per his request.

A basic principle of veterans' law is that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a videoconference 
hearing before a VLJ.  The Veteran should 
be notified in writing of the date, time, 
and location of the hearing.  After a 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

